Citation Nr: 0939041	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-24 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as a bilateral 
leg condition.

3.  Entitlement to service connection for dental trauma.

4.  Entitlement to service connection for the residuals of an 
eye injury.

5.  Entitlement to service connection for refractive error, 
claimed as defective vision. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION


The veteran's active military service extended from April 
1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs Tiger Team Special Processing 
Unit in Cleveland, Ohio.  That rating decision denied the 
claims for service connection and denied the Veteran's 
attempt to reopen his claim for service connection for pes 
planus, flat feet.  The Veteran lives within the jurisdiction 
of the (VA) Regional Office (RO) in Waco, Texas.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues involving service connection for the residuals of 
an eye injury and defective vision are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The RO denied service connection for bilateral flat feet 
in November 1946.  The Veteran was notified of this decision 
that same month but did not file an appeal. The November 1946 
decision of the RO denying service connection for bilateral 
flat feet is now final.  

2.  No competent evidence showing that the preexisting pes 
planus was aggravated during active service has been received 
since the November 1946 RO decision.  

3.  Service treatment records do not show any complaints, 
treatment, or diagnosis of any leg disorder during active 
service.  

4.  Private medical records reveal complaints of leg pain 
related to a herniated intervertebral disc resulting from a 
post-service injury and a diagnosis of posterior tibial 
tendon dysfunction.  

5.  Recent private and VA treatment records reveal diagnoses 
of diabetic peripheral neuropathy of the lower extremities.  

6.  There is no medical evidence linking the Veteran's 
current diabetic peripheral neuropathy of the legs to active 
service.  

7.  There is no evidence of in-service dental trauma 
involving any of the Veteran's teeth.  

8.  Dental examination of the Veteran revealed that on entry 
into active service he was missing his last four molars 
(wisdom teeth or third molars) noted by the absence of teeth 
number 1, 16, 17, and 32 on the entrance dental examination 
report.

9.  Service dental records reveal that the Veteran had 
fillings of teeth number 19 and 31 during service.   

10.  The Veteran reports having all his teeth pulled and 
replaced by dentures in 1972 and that these post-service 
dental records are unavailable.  

11.  The veteran does not have a dental condition or 
disability as a result of the fillings during service, as a 
result of combat wounds or other trauma during his active 
military service, and he does not meet the requirements for 
service connection for the limited purpose of receiving VA 
outpatient treatment.


CONCLUSIONS OF LAW

1.  Evidence received since the November 1946 rating decision 
is not new and material, and the Veteran's claim for service 
connection for bilateral pes planus is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  Peripheral neuropathy of the lower extremities was not 
incurred in, or aggravated by, active military service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

3.  The criteria for entitlement to service connection for 
residuals of dental trauma, for purposes of either 
compensation or VA outpatient treatment, have not been met. 
38 U.S.C.A. §§ 1131, 1721, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.310(a), 3.381, 4.150, 
17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Veteran was provided with this notice in a 
letter dated April 2005.  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Veteran was provided this notice in a letter dated April 
2006.  

Recently, the Court issued a decision which held that, in the 
context of a claim to reopen, VCAA notice must include an 
explanation of 1) the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought; and 2) what constitutes new and material evidence to 
reopen the claim as determined by the evidence of record at 
the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006). The Court further explained 
that the VCAA requires, in the context of a claim to reopen, 
that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  See Id.  
This notice was provided to the Veteran in the letter dated 
April 2005.  This letter provided the Veteran with the reason 
for the prior denial and the type of evidence that would 
constitute new and material evidence.  

With respect to the veteran's claims for service connection, 
the duty to assist may include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran has 
not been provided VA examinations with respect to his claims 
for service connection.  Nevertheless, no examination is 
required.  Such development is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran had an event, 
injury or disease in service, or has a presumptive disease 
during the pertinent presumptive period, and (3) indicates 
that the claimed disability may be associated with the in-
service event, injury, or disease, or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  In this 
case, despite the Veteran's assertions of injury to his 
teeth, eyes, and legs during service, the service treatment 
records are silent for any injury or disorders as residuals 
of the claimed injuries.  To the extent that recent medical 
evidence indicates the existence of any current disabilities, 
that evidence relates them to post-service causes.   
Additionally, there is no known outstanding evidence to be 
obtained, either by VA or the veteran.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds that error 
to be harmless.    See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The Board has reviewed all of the evidence in the Veteran's 
claims file which includes, but is not limited to:  service 
treatment records; the Veteran's contentions and hearing 
testimony; private medical treatment records; Social Security 
records; VA medical treatment records; and, VA examination 
reports.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show 
with respect to the Veteran's claim to reopen a claim of 
entitlement to service connection for bilateral pes planus, 
as well as his claims for service connection.  

II.  Reopening the Claim for Service Connection for Pes 
Planus

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in active service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303.  
This is commonly referred to as "direct" service connection 
as the disability in question occurred during service.  When 
a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection may also be established for a current 
disability on the basis of aggravation.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.304, 3.306 (2002).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2002).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service. This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (2002).  This is what is at 
issue with respect to the Veteran's claim for pes planus.  

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).

The RO denied service connection for bilateral flat feet in a 
November 1946 rating decision.  The Veteran was notified of 
this decision in a letter dated that same month.  The law 
granted a period of one year from the date of notice of the 
result of the initial determination for the filing of an 
application for review on appeal; otherwise, that 
determination became final and is not subject to revision on 
the same factual basis.  Veterans Regulation No. 2(a), pt. 
II, par. III; Department of Veterans Affairs Regulation 1008, 
effective January 25, 1936 to December 31, 1957.  
Accordingly, the decision denying service connection for 
bilateral flat feet is final.  

The evidence of record at the time of the November 1946 
rating decision included the Veteran's service treatment 
records.  Specifically, an April 1943 entrance examination 
notation indicated the presence of "pes planus, 2nd degree."  
All of the other service treatment records are silent for any 
complaints of, or treatment for, any symptoms related to the 
Veteran's feet.  The April 1946 separation examination report 
did not indicate any abnormalities of the Veteran's feet and 
he was physically qualified for discharge from active 
service.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The fact that the RO may have 
determined that new and material evidence was presented, and 
reopened the claim on that basis, is not binding on the 
Board's determination of the question of whether new and 
material evidence has been submitted.  The Board must address 
the issue initially itself. Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In cases such as this, where the claim to reopen is filed on 
or after August 29, 2001, under 38 C.F.R. § 3.156(a), 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In April 2005, the Veteran submitted a claim on a VA Form 21-
526.  He claimed service connection for, among other 
disabilities, "flat feet 2nd degree."  He indicated 
treatment aboard the USS COOLBAUGH (DE 217) during service.  
Along with this form he submitted copies of some service 
treatment records which were already of record.  He also 
submitted multiple copies of statements signed by three 
different individuals which in part state that during service 
the Veteran "had deterioration of feet and legs caused by 
standing on tremendously hot flight lines while working on 
the aircraft."  These "lay statements" are all identical 
and are merely signed by different persons.  Also, while the 
statements "attest" to Veteran incurring injuries during 
service, they do not indicate the relationship of the person 
signing the statement.  That is, it is not clear if the 
persons signing the statements are actual service comrades 
who were present with the Veteran during service, or merely 
persons who have known the Veteran since service.  

A large volume of private and VA medical records have been 
obtained since the 1946 RO rating decision.  Records dated in 
1978 reveal that the Veteran had a fall injury which resulted 
in intervertebral disc herniation at L4-5 with resulting leg 
pain.  Back and leg pain is also noted in a February 1980 
hospital discharge summary.  A May 1980 private treatment 
record indicates that the Veteran was seen for complaints of 
multiple joint pain.  This included pain in the "instep of 
both feet."  More recently, the Veteran has been diagnosed 
with diabetes mellitus.  A June 2005 VA treatment record 
indicates that a diabetic foot examination of the Veteran was 
conducted at that time.  While some sensory abnormalities 
were noted, the Veteran did not have foot pain, and pes 
planus was not noted by the examiner.  

In June 2006, the Veteran presented sworn testimony at a 
hearing before a Decision Review Officer.  He testified that 
he believed that, during service, his duties on the flight 
line in unfavorable footwear aggravated his foot condition.  

The evidence received subsequent to the November 1946 RO 
rating decision is not new and material.  The Veteran's 
statements and testimony, as well as the lay statements 
submitted, amount to the assertion that he believes that his 
work on the flight line in military footwear during service 
aggravated his bilateral pes planus which were noted during 
service.  He indicates that he has suffered cramps of the 
feet and legs since that point.  The Veteran is competent to 
testify to an injury during service and to his readily 
identifiable symptoms such as foot pain.  While lay testimony 
is competent to establish the occurrence of an injury, it is 
not competent to provide a medical diagnosis, nor can lay 
assertions of medical causation serve as the predicate to 
reopen a claim.  Moray v. Brown, 5 Vet. App. 211 (1993); See 
also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Chavarria v. Brown, 5 Vet. App. 468 (1993).  

The evidence of record at the time the Veteran's claim for 
service connection flat feet was denied in 1946 reveled that 
he had a preexisting flat foot condition which did not show 
any "permanent increase in severity during service or at 
time of discharge."  The claim was denied on that basis.  
None of the evidence submitted since that time shows that the 
Veteran's pes planus was aggravated during service.  
Moreover, none of the evidence submitted even contains a 
current diagnosis of pes planus.  The additional evidence 
received since the March 1957 RO decision is not new and 
material and does not provide the required evidentiary basis 
to reopen the Veteran's claim and reopening the claim is not 
warranted.  See Colvin, 1 Vet. App. 171; 38 U.S.C.A. §§ 5108, 
7105(c) (West 2002; 38 C.F.R. § 3.156 (2009).

III.  Leg Condition

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002).  

Other organic diseases of the nervous system may be presumed 
to have been incurred during active military service if they 
become manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Veteran claims service connection for a leg disorder.  In 
his written statements, hearing testimony, and in lay 
statements submitted, he asserts that he incurred a leg 
disability during service.  He specifically asserts that long 
hours working on the flight line during service while wearing 
military footwear caused him to incur a disability of the 
legs.  

As noted in section II above, the service treatment records 
do reveal that the Veteran was noted to have second degree 
flat feet on entrance examination into service in April 1946.  
However, there are no indications in any of the service 
treatment records of any other complaints of, or treatment 
for, foot or leg pain during service.  

The Veteran asserts that he has suffered from leg cramps ever 
since service.  The Veteran is competent to testify to an 
injury during service and to his readily identifiable 
symptoms such as leg pain.   See Voerth v. West, 13 Vet. App. 
117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Over three decades after service, in 1978, the Veteran 
incurred a fall injury which resulted in intervertebral disc 
herniation at L4-5 with resulting leg pain.  Back and leg 
pain was again noted in a February 1980 hospital discharge 
summary.  A private medical note dated August 2005 indicates 
a diagnosis of posterior tibial tendon dysfunction requiring 
treatment with support and bracing along with hyperesthesia 
and parathesia secondary to diabetic neuropathy.  Recent VA 
treatment records also document diagnoses of diabetic 
peripheral neuropathy of the lower extremities.  

The Veteran is competent to testify that he has had a 
continuity of symptoms of leg pain since service.  However, 
there is no evidence of any leg injury or leg disorder during 
service.  To the extent that there are current diagnoses of 
disabilities of the legs, they are indicated to be leg pain 
resulting from radiculopathy from a post service L4-L5 disc 
herniation, as noted in 1980, and diabetic peripheral 
neuropathy of the legs which was diagnosed decades after 
service.  The Veteran's disc herniation and diabetes mellitus 
manifested decades after service and are not service-
connected.  There is no evidence of peripheral neuropathy 
within the first year after the Veteran separated from 
service.  There is no medical evidence linking the current 
disabilities of the legs to active service, or the Veteran's 
reported symptoms of leg pain and cramps which he asserts 
have been present since service.  Accordingly, service 
connection for peripheral neuropathy of the lower 
extremities, claimed as a bilateral leg condition, is not 
warranted.

IV.  Dental Trauma

The Veteran generally seeks service connection, for treatment 
purposes, for residuals of dental trauma.  The Veteran 
maintains that he incurred dental trauma because he was a 
member of the boxing team during active service.  However, 
the Veteran has not specifically indicated what dental trauma 
he incurred.  

In a July 2005 written statement he merely indicated that he 
had "several years of dental problems" and that he had all 
of his "teeth pulled" in 1972.  He further indicated that 
the records related to this procedure were unavailable as he 
did not know the "where abouts" of the treating dentists.

Dental examination of the Veteran was conducted upon his 
entry into active service in April 1943.  This examination 
revealed that he was missing his last four molars, his wisdom 
teeth, noted by the absence of teeth number 1, 16, 17, and 32 
on the entrance dental examination report.  Service dental 
records further reveal that during service the Veteran 
required dental treatment of two lower molar with fillings of 
teeth number 19 and 31 being noted.  The April 1946 
separation dental examination indicates the absence of teeth 
number 1, 16, 17, and 32 along with fillings at teeth number 
19 and 31.  The service treatment records do not describe any 
dental trauma during service.  

The provisions of 38 U.S.C.A. § 1712 provide the governing 
framework for entitlement to VA dental care.  The 
implementing regulation, 38 C.F.R. § 17.161, provides for 
different categories of VA dental treatment.  "Class II(a)" 
dental treatment, for example, may be established for non-
compensable service connected dental condition or disability 
resulting from combat wounds or service-connected trauma.  38 
C.F.R. § 17.161(c).  The significance of establishing service 
connection for a dental condition on the basis of service 
trauma is that a veteran will be eligible for perpetual VA 
dental care for the condition.  38 U.S.C.A. § 1712(a)(1)(C); 
38 C.F.R. § 17.161(c).

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system. See 38 C.F.R. § 
3.381.  Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses and periodontal disease are not 
considered to be disabling conditions, but may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  The significance of finding that a 
dental condition is due to service trauma is that a veteran 
will be eligible for VA dental treatment for the condition, 
without the usual restrictions of timely application and one-
time treatment. 38 C.F.R. § 17.161(c).

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service. (2) Teeth 
noted as filled at entry will be service connected if they 
were extracted or if the existing filling was replaced after 
180 days or more of active service. (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service. However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected. (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service. (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service. (6) Teeth noted as missing at entry 
will not be service connected regardless of treatment during 
service.  38 C.F.R. § 3.381(d).

The following will not be service connected for treatment 
purposes:  (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Legal authority describes various categories of eligibility 
for VA outpatient dental treatment, to include veterans 
having a compensable service-connected dental condition 
(Class I eligibility); one-time treatment for veterans having 
a noncompensable service-connected dental condition, provided 
they apply for treatment within a year after service (Class 
II eligibility); those having a noncompensable service- 
connected dental condition adjudicated as resulting from a 
combat wound or other service trauma (Class II(a) 
eligibility); those who were detained as a POW (Class II(b) 
and Class II(c) eligibility); those who made prior 
applications for, and received, dental treatment from VA for 
noncompensable dental conditions but were denied replacement 
of missing teeth that were lost during any period of service 
prior to his or her last period of service (Class IIR 
(Retroactive) eligibility); those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100 percent by schedular evaluation 
or who are entitled to the 100 percent rating by reason of 
individual unemployability (Class IV eligibility); those who 
participate in a rehabilitation program under 38 U.S.C. 
chapter 31 (Class V eligibility); and those who are scheduled 
for admission or who are otherwise receiving care and 
services under chapter 17 of 38 U.S.C. (Class VI 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment in 
accordance with 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381; 
see also Byrd v. Nicholson, 19 Vet. App. 388, 393 (2005), 38 
U.S.C.A. § 1712.  Acute periodontal disease will not be 
considered service-connected for treatment purposes.  38 
C.F.R. 3.381(e).

When applicable, a determination will be made as to whether a 
defective, missing, or diseased tooth, or diseased 
periodontal tissue, is due to a combat wound or other service 
trauma.  See 38 C.F.R. § 3.381(b).  The significance of 
finding that a dental condition is due to service trauma is 
that a veteran will be eligible for VA dental treatment for 
the condition without the usual restrictions of timely 
application and one-time treatment.  See 38 C.F.R. § 
17.161(c).

Therapeutic and restorative dental treatment, for example, 
fillings, bridges, and extractions, almost always involves 
physical impact of the teeth.  The intended effect of dental 
treatment performed in service, including extractions of 
teeth, is not considered dental "trauma" as the term is 
defined in 38 C.F.R. §§ 3.381 and 17.161 (and former § 
17.123(c)).

"Class II(a)" treatment is available to those veterans who 
have a service-connected, noncompensable dental condition or 
disability resulting from combat wounds or service trauma.  
These Veteran's may be authorized to receive any treatment 
indicated as reasonably necessary for the correction of such 
service-connected noncompensable condition or disability.  
See 38 C.F.R. § 17.161(c).

"Class II" treatment is available for Veteran's discharged 
prior to August 13, 1981, who have a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge from active 
service.  These Veteran's may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if they apply for such treatment within one year after such 
discharge or release.  38 C.F.R. § 17.161(b)(2)(i).

The Board accepts the Veteran's assertion that he was on the 
boxing team during active service and that he would have 
received blows to the face and mouth during this service.  
However, the service treatment records do not show any 
residual dental trauma resulting from this activity.  Rather, 
the service treatment records merely show that he had two 
fillings during service as evidenced by his April 1946 
separation dental examination.  The Veteran has also not made 
any specific assertions with respect to dental trauma.   He 
has never indicated any loosened, broken, or knocked out 
teeth as a result of his in-service boxing.  He has also not 
submitted any post-service dental evidence or provided VA the 
necessary information to obtain any dental records subsequent 
to service.  It is undisputed that the veteran received 
fillings to teeth number 19 and 31 during service; however, 
there is simply no evidence to suggest that this was 
necessary as a result of injury. There is no evidence of 
record, other than the Veteran's own vague and nonspecific 
assertions of any dental disability resulting because of 
boxing dental trauma in service.  As the appellant is not a 
medical expert, he is not competent to express an 
authoritative opinion on this issue.  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  As previously observed, the service 
treatment records are entirely negative for findings of 
dental trauma. Additionally, there is no suggestion that he 
had any other condition listed as a compensable dental and/or 
oral condition under the rating schedule.  See 38 C.F.R. § 
4.150.

The time period for eligibility for a one-time post-service 
dental treatment has long since passed.  The only dental 
treatment specifically identified by the Veteran is the 
removal of his teeth by a private dentist in 1972, over two 
decades after service.  As a consequence, the Veteran is not 
eligible for compensation or Class II or Class II(a) 
treatment for any dental disorder.

Nor is there any indication that the veteran served in combat 
or was a prisoner of war; thus entitlement to Class II(b) and 
Class II(c) treatment is not justified.  38 C.F.R. § 
17.161(d), (e).  Similarly, Class I treatment is not 
available to the Veteran because he does not have a 
compensable dental disability.  Nor is there any suggestion 
that he is entitled to retroactive eligibility pursuant to 38 
C.F.R. § 17.161(f).  There is also no indication in the 
record that he has a dental condition that impairs or 
aggravates a service- connected condition, see 38 C.F.R. § 
17.161(g); or, that he has disabilities rated as 100 percent 
disabling by schedular evaluation or due to individual 
unemployability; or, that he is a Chapter 31 vocational 
rehabilitation trainee.  See 38 C.F.R. § 17.161(h), (i).

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for service connection for a 
dental disorder, including for the purposes of obtaining VA 
dental treatment; there is no doubt to be resolved; and 
service connection for dental trauma is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

V.  Conclusion

The Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
Veteran's claims, the doctrine is not for application. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been submitted, the 
claim for entitlement to service connection for bilateral pes 
planus is not reopened.

Service connection for peripheral neuropathy of the lower 
extremities, claimed as a bilateral leg condition, is denied.

Service connection for residuals of dental trauma for 
compensation and/or treatment purposes is denied.





REMAND

The Veteran claims entitlement to service connection for the 
residuals of an eye injury and for "defective vision." The 
Veteran claims that his eyes were injured during active 
service.  Specifically, he claims his eyes were injured by 
trauma incurred as a member of the boxing team during 
service.  He further claims that his eyes were injured when 
aviation fuel splashed in his eyes during service on the 
flight line.  Finally, he claims that the glare from sun 
during his service on the flight line also injured his eyes.  

The service treatment records indicate that the Veteran had 
some refractive error of the eyes during service.  On entry 
examination vision in his right eye was normal, 20/20, but 
his left eye vision was abnormal, being 14/20.  On separation 
examination right eye vision was again 20/20, but left eye 
vision was 12/20.  Generally, service connection cannot be 
granted for refractive error of the eye as it is not a 
disease or injury within the meaning of applicable 
legislation for service connection purposes.  38 C.F.R. 
§ 3.303(c) (2009).  

A letter from a private physician dated April 2006 indicates 
that the Veteran has current diagnoses of numerous eye 
disorders including:  post operative corneal transplants in 
both eyes secondary to Fuchs dystrophy; pseudophakia; 
epiretinal membrane of the right eye; choroidal nevus of the 
right eye; and blepharitis.  The etiology of these 
disabilities is not stated in the medical evidence of record.  
However, in light of some evidence of refractive error during 
service, and the Veteran's reports of injury to the eyes 
during service, a VA examination appears warranted.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  The Veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he received his cornea transplant 
surgery.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO should obtain all the 
records related to the Veteran's cornea 
transplant surgery.  All information 
obtained should be made part of the file.  

2.  Following the above, the Veteran 
should be accorded an eye examination.  
The report of examination should include a 
detailed account of all manifestations of 
the eye disabilities found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner is requested to 
review the medical evidence of record with 
attention to the service treatment records 
which show refractive error of the left 
eye during service.  The evidence of 
record indicates that the Veteran's vision 
after service was good enough that he had 
a long career as a truck driver.  The 
examiner is to offer an opinion as to the 
etiology of any eye disability found to be 
present.  Specifically, is any current eye 
disability at least as likely as not (50 
percent or greater probability) related to 
or caused by the Veteran's claims of eye 
injury during service from boxing, having 
fuel splashed in his eyes, or being 
exposed to sunlight during service?  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

3.  Following the above, readjudicate the 
veteran's claims.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


